DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Claims 2-3, 9 have been canceled, claims 11-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 4-8 and 10 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claims disclose that the limitation directed to the step of allowing the sheet to stand in a state suspended in a liquid medium for at least 8 hours wherein said cell sheet has at least 1.25 times higher MMP-1 activity than a cell sheet of bone marrow-derived mesenchymal stem cells without suspension culture or suspended bone marrow-derived mesenchymal stem cells without cell sheet formation.
The limitation directed to the suspension culture of the BM-MSC sheet that was shrunk is for at least 8 hours, and such suspension culture would produce at least 1.25 times higher MMP-1 when they are without suspension culture.
While the instant specification discloses “at least 8 hours” for suspension culture, it also discloses “up to 24 hours” in the same paragraphs. It appears that there is an upper limit for the increased MMP-1 activity. In fact, para. [0063] of PGPub discloses that the suspension culture is between 8 hours and 24 hours. Thus, there is no sufficient support for the scope of “at least 8 hours” as claimed.
The fold increase as claimed (at least 1.25 times) was introduced in the previous amendment filed on 3/8/2022, and applicant discussed how the fold increase was derived based on the disclosure of the specification. The specification discloses about 4 fold increase for the trypsin-treated cell suspension when the seeding density is increased four-fold, whereas about five to six-fold increase in the cell sheet of the claimed invention. This disclosure is limited when the cell seeding density is increased about four-fold, and the difference between the cultured on an ordinary cell culture dishes (i.e. without forming cell sheet) and trypsin-treated for harvest and the cell sheet as claimed. There is no disclosure that the claimed fold increase compared to a cell sheet without suspension culture.
Even the comparison is made with suspended cells without cell sheet formation, the difference of the fold increase is limited based on 4-fold of trypsin sample (i.e. no cell sheet formation) and about 5-6-fold increase of the claimed product based on Fig.1 and Example 1. According to the instant specification, Example 1 did not involve a step of culturing the cell sheet in a state suspended in a liquid medium for at least 8 hours.  
It is noted that Example 2 discloses the cells that had been made into sheets were suspension cultured by being left to stand overnight at 20°C with 5% CO2 in Petri dishes containing the same culture broth, and the MMP-1 activity was analyzed after the cells being treated DMSO or IC-2, and the results are shown in Fig. 2. This disclosure supports overnight, which is defined as 8 hours according to the description of Fig. 2 (para. [0032] of PGPub). However, this does not support the scope of claim 1 which requires at least 8 hours, and does not require IC-2 treatment.
Thus, the instant specification fails to provide sufficient support for the scope of the claimed invention.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US2008/0166329) as evidenced by Dong et al. (2015, Scientific Reports; of record) and Lozito et al. (2014, Matrix Biology; of record).
Claim 1 and its dependent claims are product-by-process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
The instant claims are interpreted such that a certain process step (suspension culture) would provide a structure feature of higher MMP-1 activity. The newly added limitation directed to the suspension culture for at least 8 hours, and this limitation is also considered as a part of product-by-process limitation without providing any specific structure to the cell sheet except the cell sheet with higher MMP-1 activity compared to those without cell sheet formation.  
Sung et al. teach a cell sheet made of bone marrow derived mesenchymal stem cells prepared by seeding cells on a TCPS dish coated with MC/PBS or MC/PBS/collagen hydrogel forming a cell sheet that is detached from the dish by shifting the temperature (i.e. temperature-responsive) (para. 15, 20, Fig. 9). The MSCs of Sung et al. can be bone marrow derived MSCs (para. 111 and 149). Thus, the cell sheet of Sung et al. is considered to meet the limitation of claim 1. 
Regarding the higher MMP-1 activity of the claimed product compared to a cell sheet without suspension culture or suspended cells without cell sheet formation, it is submitted that the cell sheet of Sung et al. would inherently meet the limitation. This is because the cell sheet of Sung et al. is prepared by the substantially similar, if not identical, method of making involving seeding cell suspension onto the dish coated with temperature-responsive hydrogel, and releasing the cell sheet into a culture medium according to the instant specification. It is noted that the cell sheet of Sung et al. after detached from the temperature-sensitive hydrogel coated dish by shifting a temperature would be in a cell culture medium (floating in the culture medium), thus, it is considered that the cell sheet of Sung et al. meet the culturing the cell sheet in suspension (suspension culturing). Furthermore, the comparison made in claim 1 is also based on the cells without forming a cell sheet. Thus, the cell sheet of Sung et al. made of bone marrow derived MSCs would have higher MMP-1 activity compared to MSCs not forming a cell sheet. The claimed suspended cells without cell sheet formation would be any cells in any type of culture condition including suspension culture if the cells are not in the form of a sheet. In this case, the cell sheet of Sung et al. clearly meets the limitation since it is not suspended cells without cell sheet formation, and thus, the cell sheet of Sung et al. inherently meet the higher MMP-1 activity, particularly it is known in the art that MSCs possess MMP-1 activity (see Lozito et al.).
Claims 4-5 are interpreted as the same as claim 1 since the wherein clause is directed to a process of exposing the cells to a compound having a Wnt/b-catenin signal inhibitory action or IC-2, and there is no particular structural limitation given by the process step.
Regarding the limitation of claims 6 and 9 directed to the property of the claimed cell sheet, they do not provide any structure to the claimed product, and thus, the claims are interpreted the same as claim 1. Furthermore, it is known in the art that MSCs inherently have anti-fibrotic effects according to Dong et al. (see entire document). In addition, MSCs are known to have MMP activities according to Lozito et al. (see Abstract). 
Regarding the limitations of claims 7-8, they are directed to the intended purpose/use of the claimed product that does not provide any structure limitation to the claimed product. Thus, the claims are interpreted the same as claim 1. 
Regarding the laminated cell sheet (claim 10), Sung et al. teach a multi-layered cell sheet by adding another layer of cell sheet on top of the first grown cell sheet (para. 96; Fig. 13). This configuration of double-layer cell sheet is considered as a laminated cell sheet of the instant claim. 
Thus, the reference anticipates the claimed subject matter. 


Response to Arguments
	The claim rejections under 35 USC §112(a) and (b) have been withdrawn due to the instant amendment. However, a new claim rejection under 35 USC §112(a) is presented above due to the instant amendment.
	It is noted that a 112(a) rejection, new matter, is presented above based on the insufficient support of the claimed limitation. Applicant is advised to amend the claims accordingly. Particularly, there is no support for the duration of suspension culture as claimed, and the fold-increase of the MMP-1 activity as claimed. 
	Regarding the 102 rejection, applicant alleged that the newly added limitation is not taught by Sung et al. As discussed above, the newly added limitation directed to a step of allowing the sheet to stand in a state suspended in a liquid medium for at least 8 hours is a part of the product-by-process limitation. It is concluded that the newly added step does not necessarily provide structural limitations to the claimed cell sheet. Rather it would provide that the bone marrow mesenchymal stem cell has increased MMP-1 activity compared to the cells without cell sheet formation. Thus, the step does not add more than the cells in the cell sheet would express more MMP-1 than cells cultured without forming a cell sheet. As discussed above, there is no support or evidence that the additional step of the suspension culture for at least 8 hours as claimed would make the cell sheet structurally different as claimed. Thus, it is the Examiner’s position that the cell sheet of Sung et al. made of bone marrow mesenchymal stem cells anticipates the claimed cell sheet. Even if it is considered that the newly added limitation makes the product different (i.e. before and after), however, it would have been obvious to a person skilled in the art to keep the harvested cell sheet in a liquid medium for storage or to maintain the viability of the cells prior to the use of the cell sheet in applications. While applicant asserts that the inventors surprisingly found that the step increases MMP-1 significantly, however, there is no evidence supporting the applicant’s allegation. 
	The discussion of “UpCell” used in Examples of the instant specification is moot since this is not a part of the claim rejection, and the disclosure of the instruction of the “UpCell” does not obviate the teaching of Sung et al. and the interpretation of the process steps under the “product-by-process” analysis.
	
	Regarding the double patenting rejection, applicant argued that the claims of ‘061 patent do not disclose the step of allowing the sheet to stand in a state suspended in a liquid medium. Applicant’s argument was persuasive and the rejection has been withdrawn.

Conclusion
No claim is allowed.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632